Citation Nr: 0913888	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a skin disability, 
to include seborrheic dermatitis.

4.  Entitlement to service connection for vision problems, to 
include retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The case was brought before the Board in August 2007, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims. The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.  
According to a September 2008 statement, the Veteran does not 
want a hearing before the Board.

The Veteran raised a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) in an 
August 2007 statement.  The issue has never been considered 
by the RO and, therefore, is REFERRED to the RO for proper 
adjudication.


FINDINGS OF FACT

1.  The Veteran does not currently have a right ankle 
disability.

2.  The Veteran does not currently have a left ankle 
disability. 

3.  There is no causal link between his current skin 
disability and any remote incident of service.

4.  The Veteran does not currently have retinopathy, glaucoma 
or any other eye-related disease; he has refractive error.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112 and 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309 (2008).

2.  A left ankle disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 and 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(2008).

3. The Veteran's skin condition, to include seborrheic 
dermatitis, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, and 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

4. The Veteran's claimed vision problems, to include 
retinopathy, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112 and 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in January 2003, March 2006 and August 2007.  
Those letters advised the Veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b).  The 2006 and 2007 letters 
explained how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Veteran was afforded appropriate medical examinations to 
obtain opinion as to whether his bilateral ankle conditions, 
vision complaints or skin condition could be attributed to 
service.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  Further examination or opinion is not needed on the 
back and ankle claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the claimant's military service.  This 
is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of even an arguable diagnosis of arthritis for the 
Veteran's ankles is 2002, over four decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).
 
With regard to the Veteran's various allegations, which will 
be discussed below, the Board acknowledges that the Veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).




Bilateral Ankles

The Veteran alleges he severely injured both ankles during 
military training in October 1967 where he had to wear a cast 
on both feet and use crutches to walk.  He claims persistent, 
chronic pain in both ankles since the 1967 injury.

His service medical records indicate the Veteran suffered a 
right ankle sprain which was described as minor, and was 
prescribed a walking gelocast for 8 days.  X-rays at the time 
were within normal limits and the Veteran returned to 
unrestricted duty 10 days later.  Thereafter, the service 
treatment records are silent as to any other complaints, 
treatment or diagnoses of ankle pain.  The Veteran's June 
1968 separation examination also was silent as to any ankle 
abnormality.  The records indicate the October 1967 injury 
was to the Veteran's right ankle only and are wholly silent 
as to any left ankle injury, complaints, treatment or 
diagnoses.  The Veteran's service treatment records as a 
whole are inconsistent with a chronic ankle disability as 
there is only one isolated episode documenting complaints and 
treatment for right ankle problems (i.e. at the time of the 
initial injury).

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran currently has chronic 
bilateral ankle conditions related to the 1967 injury or any 
other incident in service.  The Board concludes he does not.

After service, VA outpatient treatment records do indicate 
periodic complaints of ankle pain.  In October 2002, the 
Veteran was treated for back pain, knee pain and ankle pain.  
The treating medical professional at that time noted the pain 
"seems to be osteoarthritis," but it is unclear whether the 
notation of osteoarthritis refers to the ankles specifically.  
No x-rays were done at that time, but the Veteran had a 
history of low back arthritis so it is most likely the 
notation was referring to the Veteran's low back history.  No 
other VA outpatient treatment record indicates a definitive 
diagnosis of any left or right ankle disability.

The Veteran was afforded a VA examination in April 2003 to 
ascertain whether the Veteran had any current ankle 
disability related to the October 1967 injury.  The examiner 
indicated a history of sprain to the right ankle with no 
evidence of residuals.  X-rays at that time were within 
normal limits other than a small calcaneal spur on the 
plantar surface.  The examiner also did not objectively 
observe any left ankle abnormality.  

The Board has considered the Veteran's statements that he has 
suffered with bilateral ankle pain since 1967.  In accordance 
with the recent decision of the United States Court of 
Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006), the Board concludes that the lay 
evidence presented by the Veteran concerning his continuity 
of symptoms after service is credible regardless of the lack 
of contemporaneous medical evidence.  However, the Veteran's 
claim fails based upon the lack of medical evidence of a 
current disability.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997). 

In other words, despite the Veteran's complaints of bilateral 
ankle pain, no medical professional has ever diagnosed the 
Veteran with a chronic bilateral ankle disability.  Service-
connection first and foremost requires a diagnosis of a 
current disability.  Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See also Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  To the extent that the 
veteran's right ankle spur is a disability, it is noted that 
the VA examiner has indicated that such is not a residual of 
his 1967 injury.

Without a current diagnosis, service connection is not 
warranted.  As reflected by the discussion above, the 
preponderance of the evidence is against the Veteran's claim. 
As such, the benefit-of-the-doubt rule does not apply. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Skin Disability, to include Seborrheic Dermatitis

Here, the Veteran alleges he has recurrent skin breakouts 
related to his military service.  

A "presumption" exists under the laws and regulations 
pertaining to Agent Orange exposure. 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e). That is, a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  A veteran is presumed 
to have been exposed to herbicides if he or she served in 
Vietnam between January 9, 1962, and May 7, 1975, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service. See 38 
U.S.C.A. § 1116(f) (West 2002).  In this case, there is 
affirmative evidence that the Veteran served in Vietnam 
within that time period and thus was presumptively exposed to 
herbicides. 

The only skin condition included on the list of diseases 
associated with Agent Orange exposure, however, is chloracne.  
See 38 C.F.R. § 3.309(e).  As will be explained below, 
however, the Veteran does not have a current diagnosis of 
chloracne and, therefore, the presumption is inapplicable.  

Rather, in this case, the Veteran has a current diagnosis of 
seborrheic dermatitis, which is not included on the list of 
diseases associated with Agent Orange exposure.  See 38 
C.F.R. § 3.309(e).

Accordingly, the crucial inquiry is whether the Veteran's 
skin condition can be directly linked to any remote incident 
of service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir.1994) (the regulation does not preclude a veteran 
from establishing direct service connection with proof of 
actual direct causation). 

Service connection may still be established in the absence of 
a presumption where there is medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet. App. at 
346.

The Veteran's service treatment records indicate the Veteran 
had one isolated incident of a crusted rash on his upper lip 
in May 1968.  The rash was treated with topical creams and 
scrubs, and no follow-up complaints, treatment or diagnoses 
are noted.  The Veteran's June 1968 separation examination is 
negative for any skin abnormality.  In short, the Veteran's 
service treatment records are devoid of any findings 
consistent with a chronic skin condition.

After service, VA outpatient treatment records are notably 
silent as to any on-going complaints, treatment or diagnoses 
related to skin breakouts.  In light of the in-service 
treatment, however, the Veteran was afforded a VA examination 
in April 2003 to ascertain if the Veteran had any current 
skin disability related to the May 1968 in-service outbreak 
or any other incident of service.  The examiner diagnosed the 
Veteran with seborrheic dermatitis of the back of the neck 
and the right temple area.  The examiner opined the Veteran's 
dermatitis was not likely related to the in-service rash 
because the Veteran's in-service treatment was for a 
different type of rash in a different anatomical region.

The Board finds the examiner's opinion compelling.  It is 
based on a thorough examination and a complete review of the 
claims folder.  A rationale, which was based on actual 
historical records, was provided for the opinion.  Also 
compelling, no medical professional has ever linked any 
current skin condition to any incident of the Veteran's 
military service, to include the May 1968 rash or Agent 
Orange exposure.

Again, although the Board has considered the Veteran's 
sincere belief that his current dermatitis is related to the 
May 1968 rash, the Veteran has not demonstrated he possesses 
the requisite medical knowledge or training to competently 
render a diagnosis or an opinion as to the cause or etiology 
of any current disorder.  See Rucker, 10 Vet. App. at 74; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Direct service connection requires a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case. 

Vision Problems, to include Retinopathy

It is unclear what the Veteran's allegations are with respect 
to his vision claim.  He merely claims he has problems with 
his vision.

The Veteran is currently service-connected for diabetes 
mellitus, type II.  To the extent his vision claim is alleged 
as secondary to his service-connected diabetes, any 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In this case, the Veteran's service treatment records 
indicate the Veteran entered and separated from the service 
with perfect vision without correction.  The records are 
silent as to any complaints, treatment or diagnoses of any 
eye- or vision-related disability.  The service treatment 
records are also silent as to any injury to the eye and the 
Veteran denies the same.  In short, the Veteran's service 
treatment records are devoid of any findings consistent of a 
chronic eye- or vision-related disability.

After service, the Veteran was diagnosed with diabetes 
mellitus, type II, in June 2001.  Since that time, the 
Veteran has been periodically tested for complications of 
diabetes, to include diabetic retinopathy.  VA outpatient 
treatment records indicate an eye examination in January 2003 
finding no evidence of diabetic retinopathy, glaucoma or any 
other eye disease.  

The Veteran sought treatment from a private ophthalmologist 
in July 2001 who, similarly, found no evidence of diabetic 
retinopathy.  The Board finds noteworthy, however, that both 
VA outpatient treatment records and private treatment records 
indicate the Veteran had blurred vision as a result of a 
specific type of medication for his diabetes.  The medication 
was altered correcting the problem and the Veteran did not 
have complaints thereafter of blurred vision.  

The Veteran was afforded a VA examination in April 2003 where 
again the examiner found no evidence of retinopathy or any 
other eye-related disease or disability. 

In contrast, the VA and private medical evidence consistently 
indicates the Veteran is nearly legally blind without 
correction.  With glasses, however, the Veteran's eyesight is 
corrected to 20/20.  The Veteran does not allege the 
Veteran's impaired vision is the result of any in-service 
injury and the evidence does not support such a theory.  

To the extent the Veteran is claiming entitlement to service 
connection for refractive error, the Board concludes his 
claim must fail as a matter of law.  That is, congenital or 
developmental conditions and refractive errors are not 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. § 3.303(c), 4.9.  

There are, however, certain limited exceptions to this rule.  
Service connection may be granted for hereditary diseases 
that either first manifested themselves during service or 
which preexisted service and progressed at an abnormally high 
rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  
Further, where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, 
service connection may be warranted.  VAOPGCPREC 82-90 (July 
18, 1990).  

In this case, none of the exceptions apply.  As indicated 
below, the Veteran entered and separated service with perfect 
20/20, uncorrected vision.  There is no evidence of an in-
service injury to the eye and the Veteran does not allege any 
such injury.  

In short, the Veteran does not have a current diagnosis of 
retinopathy, glaucoma or any other eye-related disease.  The 
Veteran does have impaired vision without correction, but his 
impaired vision is due refractive error occurring with time 
after service and, therefore, is not a service-connectable 
disability as a matter of law.  See 38 C.F.R. § 3.303(c), 
4.9.  For these reasons, service-connection for vision 
problems, to include retinopathy, must be denied. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against all the claims, and 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a skin disability, to 
include seborrheic dermatitis is denied.

Entitlement to service connection for vision problems, to 
include retinopathy, is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


